Exhibit 10.30

LOAN WAIVER AND COLLATERAL AGREEMENT

This LOAN WAIVER AND COLLATERAL AGREEMENT (the “Agreement”) is entered into as
of November 14, 2012, by and between the lender(s) (“Lender”) listed on the Loan
Schedule attached as Exhibit A (the “Loan Schedule”) and the borrower(s) and
guarantor(s) listed on the Loan Schedule. References in this Agreement to
“Lender”, “Borrower”, and “Guarantor” shall be construed to mean and refer to
each Lender, each Borrower, and each Guarantor, respectively, listed on the Loan
Schedule.

RECITALS

A. In connection with the loans described on the Loan Schedule (each, a “Loan”),
Borrower has entered into one or more loan agreements with Lender (each such
loan agreement, as previously amended, restated, supplemented, extended or
renewed, a “Loan Agreement”). The Loan Agreements, the promissory notes
evidencing each Loan, and the other documents and instruments currently
evidencing and securing each Loan (all as previously amended, restated,
supplemented, extended or renewed) are referred to collectively as the “Current
Loan Documents.” The Current Loan Documents, as modified by this Agreement, are
referred to as the “Loan Documents.” Except as otherwise specifically stated in
this Agreement, (1) references in the Current Loan Documents and this Agreement
to the “Loan Documents,” or any of them, shall be deemed to be a reference to
such Loan Documents, as modified by this Agreement; (2) references in this
Agreement to “Loan” are to each such Loan; and (3) references to “Loan
Agreement” are to each such Loan Agreement. The prior modifications to the Loan
Documents include that certain Loan Modification Agreement, dated March 29, 2012
(the “2012 Modification”) between Lender, Borrower and Guarantor.

B. Borrower has requested that Lender enter into this Agreement and Lender is
willing to do so, subject to the terms and conditions set forth herein.

C. Without limiting or waiving any other defaults, Borrower is in default of the
Consolidated Pre-Compensation FCCR set forth in Section 4(e)(i) of the 2012
Modification for the period ending September 30, 2012 (such defaults, the
“Existing Defaults”).

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

ARTICLE 1

PRELIMINARY MATTERS

1.1 Defined Terms. For purposes of this Agreement and the Loan Documents
generally, certain capitalized terms used in this Agreement and not otherwise
defined herein have the meanings given to such terms in Appendix A. Other
capitalized terms used in this Agreement and not defined in this Agreement have
the meanings given to such terms in the 2012 Modification.

1.2 Recitals and Loan Schedule. The parties acknowledge the accuracy of the
Recitals and agree that the Recitals are part of this Agreement. Borrower
confirms and agrees that the information set forth on the Loan Schedule is
complete and correct.

ARTICLE 2

MODIFICATIONS TO LOAN DOCUMENTS

In addition to any and all other modifications made by this Agreement, the Loan
Documents are specifically modified and supplemented as follows:

2.1 New Borrower Collateral. On or before December 15, 2012 (the “Collateral
Deadline”), Borrower shall have granted to Lender a first priority Lien on the
fee or ground leasehold interest (as applicable) in the additional collateral
more particularly described on Exhibit B to this Agreement (the “New Borrower
Collateral”) to further secure payment and performance of all Obligations. In
that connection and as a further condition to inclusion of the New Borrower
Collateral as provided in Section 2.2, on or before the Collateral Deadline:
(i) Lender shall have completed its due diligence review of the New Borrower
Collateral and the results shall be satisfactory to Lender in its sole
discretion; (ii) Borrower shall have delivered to Lender such mortgages, deeds
of trust, security agreements (including from any TRS lessee), pledges, landlord
agreements, and other documents as Lender may require, in form

 

1



--------------------------------------------------------------------------------

acceptable to Lender, in its sole discretion, granting to Lender a first
priority Lien on the New Borrower Collateral and also providing customary lender
cure rights and other rights with respect to each ground lease, and each such
document upon execution, will be deemed to be one of the Loan Documents;
(iii) all such documents and related UCC financing statements shall have been
properly filed or recorded in the appropriate governmental recording office, as
required by Lender, (iv) Lender shall have received such policies of title
insurance and endorsements thereto as Lender may require all in form and content
satisfactory to Lender, (v) Borrower shall have provided to Lender evidence
satisfactory to Lender that all insurance required by the Loan Documents is in
full force and effect with respect to the New Borrower Collateral; (vi) Lender
shall have received and approved all leases, franchise, license and management
agreements with respect to the New Borrower Collateral, and (vii) Borrower shall
have paid all of Lender’s costs and expenses in connection with the New Borrower
Collateral, including attorney’s fees, title insurance costs, escrow costs, and
any applicable mortgage or similar taxes. The New Borrower Collateral shall be
considered part of the Collateral for all purposes under the Loan Documents.

2.2 Inclusion as Sites. If and only if the terms and conditions in Section 2.1
are satisfied on or before the Collateral Deadline, for any fiscal period of
Borrower ending after the Collateral Deadline, the New Borrower Collateral shall
be included as a Site, including for purposes of the Financial Covenants in
Section 4(d) of the 2012 Modification. Borrower agrees that by providing the New
Borrower Collateral, Borrower is not exercising the cure right pursuant to
Section 4(d)(ii) of the 2012 Modification and is not entitled to any
reamortization or other rights or benefits otherwise applicable pursuant to
Section 4(d)(ii) of the 2012 Modification. For avoidance of doubt, inclusion of
the New Borrower Collateral as a part of the Collateral and as a Site means,
among other things that the New Borrower Collateral will be subject to the
financial reporting requirements of Section 4(g) of the 2012 Modification, the
appraisal provisions in Section 4(m) of the 2012 Modification and the Additional
Borrower Covenants in Section 5 of the 2012 Modification.

2.3 Other Due Diligence; Release.

(a) In addition to Lender’s other rights with respect to appraisals, Lender may
order such appraisals, updates to existing appraisals or other opinions of value
as Lender may deem appropriate with respect to the New Borrower Collateral and
based on such appraisals, updates or opinions of value Lender may determine, in
its sole discretion, the “as is” value of the New Borrower Collateral, including
for purposes of determining the “Appraised Value” pursuant to Section 4(d)(iii)
of the 2012 Modification.

(b) Any release of the New Borrower Collateral shall be subject to
Section 4(h)(v) of the 2012 Modification. Any release of New Borrower Collateral
approved by Lender will, at a minimum, require payment of amounts approved by
Lender which amounts shall result in the payment to Lender of an amount not less
than the Appraised Value as then in effect. In addition, any such release shall
not cause or contribute to any breach of a financial covenant in Section 4(d)
and 4(e) of the 2012 Modification or the loan-to-value requirements in
Section 4(e)(iii).

(c) Lender may also obtain such environmental reports and studies with respect
to the New Borrower Collateral as Lender may deem appropriate, all of which must
be satisfactory to Lender, in Lender’s sole and absolute discretion.

(d) If Lender determines (whether before or after the Collateral Deadline) that
the environmental or structural condition of any New Borrower Collateral does
not comply with Lender’s policies and procedures with respect to real estate
secured loans, or is otherwise unsatisfactory to Lender, or that there are other
issues or conditions which materially adversely affect the financeability,
value, or marketability of any New Borrower Collateral (for example, if the
Appraised Value as determined by Lender is materially less than the “as is”
value in the copies of existing appraisals of the New Borrower Collateral
provided by Borrower to Lender prior to the date hereof, or if Lender determines
that there exist unacceptable ground lease terms, title issues, or lack of
required franchisor consents and agreements), all as determined in Lender’s sole
and absolute discretion, Lender may reject the affected property as New Borrower
Collateral (“Rejected Collateral”) and Borrower shall, within 15 days after
demand by Lender, provide Lender with a substitute hotel property as New
Borrower Collateral and all of the terms and conditions of this Article 2 shall
be applicable to such substitute hotel property. Such substitute hotel property
must have a value acceptable to Lender in its sole and absolute discretion, but
such value shall not be materially not less than the “as-is” value of the New
Borrower Collateral which it is replacing, as such “as-is” value is reflected in
copies of prior appraisals of the New Borrower Collateral provided by Borrower
to Lender prior to the date hereof. Whether or not a substitute hotel

 

2



--------------------------------------------------------------------------------

property is approved, any Rejected Collateral shall no longer constitute New
Borrower Collateral or a Site, including for the purposes of the Financial
Covenants in Section 4(d) of the 2012 Modification. Once Lender has approved a
substitute hotel property and all the conditions in Section 2.1 and this
Section 2.3 have been satisfied (as determined by Lender in its sole discretion)
such property will be included as New Borrower Collateral and a Site, including
for the purposes of the Financial Covenants in Section 4(d) of the 2012
Modification.

(e) In addition, Borrower shall use its best efforts to obtain comfort letters
in form satisfactory to Lender, from each franchisor/licensor with respect to
the New Borrower Collateral on or before the Collateral Deadline.

(f) Without limiting any other provisions hereof or of the 2012 Modification,
upon demand by Lender, Borrower shall pay all of Lender’s out of pocket costs
and expenses in connection with appraisals and other opinions of value and the
environmental studies and reports described above.

ARTICLE 3

ADDITIONAL BORROWER COVENANTS

3.1 Receivers. Borrower and each other Credit Party irrevocably agree that upon
the occurrence of an Event of Default, Lender may obtain an order, ex parte,
from a state or federal court appointing a receiver for (a) the business
operations of Borrower and/or any of the other Credit Parties; (b) for the
Collateral; and/or (c) for any or all of the assets and property rights of
Borrower and/or of such other Credit Parties. Lender’s right to obtain an order
ex parte from a state or federal court appointing a receiver as provided herein
shall be as a matter of right and without notice to Borrower or any other Credit
Party or anyone claiming under Borrower or any other Credit Party, and without
regard to the then value of the Collateral or the interest of Borrower or any
other Credit Party therein. EACH CREDIT PARTY WAIVES ANY RIGHT TO A HEARING OR
NOTICE OF HEARING PRIOR TO THE APPOINTMENT OF A RECEIVER AND IRREVOCABLY
CONSENTS TO SUCH APPOINTMENT. Each Credit Party irrevocably agrees that any
receiver appointed pursuant to this Section may have all of the powers and
duties of receivers in like or similar cases, including the right, with Lender’s
express written consent, to operate and sell all property of the receivership
estate, and that such powers and duties shall be vested in the receiver until
the later of (x) the date of confirmation of sale of the receivership estate,
(y) the date of expiration of any redemption period, or (z) the date the
receiver is discharged. All expenses incurred by the receiver or its agents,
including obligations to repay funds borrowed by the receiver, shall constitute
a part of the Obligations. Any revenues collected by the receiver shall be
applied first to the expenses of the receivership, including reasonable
attorneys’ fees incurred by the receiver and Lender, together with interest
thereon at the default rate of interest from the date incurred until paid, and
the balance shall be applied toward the Obligations or in such other manner as
the court may direct. Each Credit Party expressly waives any and all rights it
may have to object to the appointment of a receiver as provided herein or to the
receiver’s operation or disposition of the receivership estate.

3.2 Limitation of Liability for Certain Damages. In no event shall Lender or any
Affiliate of Lender be liable to Borrower or any other Credit Party on any
theory of liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). BORROWER AND
EACH OTHER CREDIT PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY SUCH
CLAIM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

ARTICLE 4

LENDER CONSENTS AND WAIVERS

Upon satisfaction of each of the Closing Conditions on or before the Closing
Deadline, which include any and all additional conditions precedent stated in
the specific provisions of this Article, Lender consents and agrees as follows:

4.1 Financial Covenant Waivers. Lender waives compliance with the financial
covenant set forth in Section 4(e)(i) of the 2012 Modification (Consolidated
Pre-Compensation FCCR) for the Fiscal Quarter ending on September 30, 2012. Such
waiver shall not apply to any other financial covenant in the Current Loan
Documents or to any other Fiscal Quarter or Fiscal Year of any Credit Party.

 

3



--------------------------------------------------------------------------------

4.2 Termination of Waiver. The waiver in Section 4.1 shall terminate and be of
no further force or effect if the terms and conditions of Section 2.1 are not
satisfied on or before the Collateral Deadline.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Borrower and each other Credit Party acknowledge and agree that the
representations and warranties in this Article are a material consideration to
Lender; that Lender is relying on their correctness and completeness in entering
into this Agreement; and that these representations and warranties are true and
accurate as of the date hereof, will be true and accurate as of Closing, as if
made at Closing, and will survive the Closing regardless of any investigation or
inspection by Lender. Accordingly, Borrower and each other Credit Party
represent and warrant to Lender:

5.1 Representations and Warranties Continue. In connection with this Agreement
and for purposes of making the representations and warranties in this Section,
each Credit Party has reviewed each of the representations and warranties of
such Credit Party in the Loan Documents. Except for matters relating to the
Existing Defaults, all such representations and warranties (taking this
Agreement into account), are complete and correct as of the date set forth
above, will continue to be complete and correct as of the consummation of the
Agreement, and will survive such consummation.

5.2 No Defaults; No Material Adverse Effects. Except for the Existing Defaults,
no Credit Party is in Default under any of the Loan Documents. There has been no
change in the financial condition of any Credit Party from the most recent
financial statement received by Lender from or on behalf of such Credit Party
that would constitute a Material Adverse Effect.

5.3 Claims and Defenses. Neither Borrower nor any other Credit Party has any
claims, counterclaims, defenses, or offsets against Lender or its predecessors
in interest with respect to the Loan or the Loan Documents. Lender and its
predecessors in interest have performed all of their obligations under the Loan
Documents, and neither Borrower nor any other Credit Party has any defenses,
offsets, counterclaims, claims or demands of any nature which can be asserted
against Lender or its predecessors in interest for damages or to reduce or
eliminate all or any part of the obligations of any Credit Party under the Loan
Documents.

5.4 Due Authorization, Execution and Delivery; Validity. The execution,
delivery, and performance by each Credit Party of this Agreement and the other
Loan Documents to be executed by such Credit Party in connection with this
Agreement have been duly authorized by all requisite action by or on behalf of
Borrower and such other Credit Parties, and this Agreement and such other Loan
Documents have been duly executed and delivered on behalf of each such Credit
Party. This Agreement and the other Loan Documents to which a Credit Party is a
party constitute the legal, valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally, and
general principles of equity.

5.5 No Duress. Each Credit Party has executed this Agreement as a free and
voluntary act, without any duress, coercion or undue influence exerted by or on
behalf of Lender or any other party.

5.6 Solvency. Both before and after giving effect to consummation of the
transactions contemplated by this Agreement, the Credit Parties taken together,
and Borrower, individually, are Solvent.

5.7 Commercial Nature of Loans. The purpose of each Loan is a commercial
business purpose and not a personal, family, or household purpose. No portion of
the Collateral is being or will be used by Borrower or any other Person for any
personal, family or household purposes.

ARTICLE 6

CREDIT PARTY RATIFICATIONS, CONSENTS, AND RELEASES

6.1 Ratification of Loan Documents and Collateral. The Loan Documents are
ratified and affirmed by Borrower and remain in full force and effect, except as
expressly modified pursuant to this Agreement. Except to the extent, if any,
specifically provided for herein: (a) Lender’s Liens in the Collateral shall
continue in full force and effect and none of the Collateral is or shall be
released from such Liens; and (b) this Agreement shall not constitute a waiver
of any rights or remedies of Lender in respect of the Loan Documents. For
avoidance of doubt, the Credit Parties acknowledge and agree that except as
expressly modified or waived pursuant to this Agreement, all of the terms,
conditions and covenants of the 2012 Modification remain in full force and
effect.

 

4



--------------------------------------------------------------------------------

6.2 Guarantor Consent, Ratification, and Reaffirmation. By its execution of this
Agreement, each Guarantor consents and agrees to the terms and conditions of
this Agreement; ratifies and reaffirms the Guaranty; and confirms and agrees
that, notwithstanding this Agreement and consummation of the transactions
contemplated thereby, including the release of any Collateral, the Guaranty and
all of Guarantor’s covenants, obligations, agreements, waivers, and liabilities
set forth in the Guaranty continue in full force and effect in accordance with
their terms with respect to the obligations guaranteed, modified only to the
extent that the guaranteed obligations are modified by this Agreement.

6.3 Release. Each of the Credit Parties fully, finally and forever release and
discharges Lender and its Affiliates from any and all actions, causes of action,
claims, debts, demands, liabilities, obligations and suits, of whatever kind or
nature, in law or equity, that any of the Credit Parties has or in the future
may have, whether known or unknown, against Lender or its Affiliates: (a) in
respect of the Loan, this Agreement, the other Loan Documents or the actions or
omissions of Lender or any of Lender’s Affiliates in respect of the Loan or the
Loan Documents; and arising from events occurring prior to the date of this
Agreement; or (b) relating to the making, validity, or enforceability of the
Loan Documents. FURTHER, EACH CREDIT PARTY EXPRESSLY WAIVES ANY PROVISION OF
STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH
PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH
PARTY, MUST HAVE MATERIALLY AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED
PARTIES, INCLUDING PROVISIONS SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL
CODE, WHICH PROVIDES: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT
WITH THE DEBTOR.”

ARTICLE 7

CONDITIONS PRECEDENT; CLOSING

7.1 Closing Conditions Precedent. The obligations of Lender to consummate the
transactions contemplated by this Agreement are subject to the satisfaction of
(a) each of the conditions precedent in this Section; and (b) any other
conditions precedent to Closing set forth in this Agreement (all such conditions
precedent collectively, the “Closing Conditions”), in Lender’s sole discretion,
unless Lender, in its sole discretion, waives satisfaction of a particular
Closing Condition in writing. Borrower agrees to provide Lender, at Borrower’s
sole cost and expense, with such documents, certificates, and other information,
including updated financial statements, as Lender may request, in order to
verify that the Closing Conditions have been satisfied.

(a) Executed Documents. Lender shall have received this Agreement, together with
any and all other documents or instruments contemplated by this Agreement,
including a Borrower authorization on Lender’s form, in each case duly executed
and, where appropriate, acknowledged, by the Credit Parties, each in form and
substance satisfactory to Lender.

(b) No Default; Representations. Both before and after giving effect to the
Closing, there shall be no Default under the Loan Documents (other than the
Existing Defaults), and each representation and warranty made by Borrower and
each Guarantor pursuant to the Loan Documents shall be true and correct in all
material respects.

(c) Good Standing; Authority. If requested by Lender, Borrower shall have
provided Lender with evidence that Borrower and any entity Guarantor are in good
standing under the laws of their state of formation and in each state in which
any Collateral is located and that the Persons executing this Agreement and the
other documents or instruments contemplated hereby, other than Lender, are duly
authorized to do so.

(d) Liens on Existing Collateral. Lender shall have received such UCC search
results, title reports, title policies, and title insurance endorsements as
Lender shall reasonably require evidencing the continuing first priority of all
of Lender’s Liens in the Collateral and confirming that the Collateral secures
payment and performance of all of the Obligations.

 

5



--------------------------------------------------------------------------------

(e) Insurance. If requested by Lender, Borrower shall have provided Lender with
evidence satisfactory to Lender that all insurance required by the Loan
Documents is in full force and effect.

(f) Transaction Costs. Borrower shall have paid to Lender all reasonable out-of
pocket costs and expenses then incurred by or on behalf of Lender in connection
with (i) this Agreement; (ii) Lender’s underwriting and closing due diligence
with respect to this Agreement; and (iii) the negotiation, documentation, and
closing of this Agreement, including in connection with Lender’s review and
evaluation of, and determinations with respect to, the Closing Conditions
(collectively, “Transaction Costs”); provided however, Borrower agrees that all
such Transaction Costs are fully earned upon the execution of this Agreement,
and, regardless of whether the other Closing Conditions are satisfied or the
Closing occurs, Borrower agrees to pay Lender all such Transaction Costs.
Transaction Costs include the following, as applicable: (1) Lender’s outside
legal counsel fees; (2) expenses for UCC search reports, title searches, and
title insurance; (3) escrow, recording, and filing fees; (4) any applicable
transfer or mortgage taxes; and (5) costs of any required site inspections,
inspection reports, surveys, appraisals, flood certifications, environmental
reports and testing, and other due diligence, including the fees of consultants,
appraisers, auditors, inspectors, or other advisers retained by Lender.

(g) Fees and Expenses. Borrower shall have paid to Lender a waiver fee of
$200,000 and paid to Lender’s outside legal counsel fees in the amount of
$23,000 (which includes an estimate of the fees and costs to be incurred in
connection with the New Borrower Collateral related to due diligence and title
review, documentation and negotiation), and shall have paid any and all other
fees and amounts required to be paid by Borrower pursuant to this Agreement and
together with any other outstanding and unpaid fees and costs due from Borrower
pursuant to any of the Loan Documents.

7.2 Closing. The closing (the “Closing”) of the Agreement and the transactions
contemplated by this Agreement will occur upon satisfaction (or waiver by
Lender) of each of the Closing Conditions. The date on which Closing occurs is
the “Closing Date.” Borrower hereby authorizes Lender to insert the Closing Date
on the first page hereof, as the date of this Agreement, and in the various Loan
Documents that are executed in connection with this Agreement, as the date
thereof. Closing must occur on or before 11:00 o’clock a.m. local time in
Phoenix, Arizona, on November 14, 2012 (the “Closing Deadline”). If Closing has
not occurred on or before the Closing Deadline, Lender shall have absolutely no
obligation whatsoever to consummate this Agreement and the transactions
contemplated hereby. Lender may extend the Closing Deadline in Lender’s sole
discretion. Any extension of the Closing Deadline must be in writing to be
valid.

ARTICLE 8

MISCELLANEOUS PROVISIONS

Any other provisions of the Loan Documents to the contrary notwithstanding:

8.1 Notices. All notices, demands, requests, and other communications
(collectively, “Notices”) required or expressly authorized to be made by the
Loan Documents will be written and addressed (a) if to Borrower or any other
Credit Party, to the address set forth for such Person on the signature page
hereto or such other address as shall be notified in writing to Lender after the
date hereof; and (b) if to Lender, at the address set forth for Lender on the
signature page hereto or such other address as shall be notified in writing to
Borrower after the date hereof. Notices may be given by hand delivery; by
overnight delivery service, freight prepaid; or by U.S. mail, postage paid.
Notices given as described above shall be effective and deemed to have been
received upon personal delivery to a responsible individual at the notice
address set forth on the signature page of this Agreement, if Notice is given by
hand delivery; one Business Day after delivery to an overnight delivery service,
if Notice is given by overnight delivery service; and two Business Days
following deposit in the U.S. mail, if Notice is given by U.S. mail.

8.2 Governing Law. THE LAWS OF THE STATE IDENTIFIED IN THE CURRENT LOAN
DOCUMENTS (AS IT RELATES TO ANY LOAN AND AS LIMITED THEREIN) SHALL GOVERN ALL
MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AGREEMENT,
INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT.

8.3 Time of the Essence. Time is of the essence in this Agreement.

 

6



--------------------------------------------------------------------------------

8.4 Binding Effect; Conflicts. This Agreement shall be binding upon and inure to
the benefit of Lender, each Credit Party, and their respective successors,
assigns, heirs and personal representatives. If there are any conflicts between
the terms of this Agreement and the terms of any of the other Loan Documents,
the provisions of this Agreement shall control.

8.5 Bankruptcy. To induce Lender to execute this Agreement, each Credit Party
represents and agrees that (a) the modifications provided for herein are, in
such Credit Party’s informed judgment, sufficient to permit such Credit Party to
operate its business and satisfy its obligations; (b) such Credit party has no
intention to file or acquiesce in any bankruptcy or insolvency proceeding at any
time after the date of this Agreement; (c) in the event of an Event of Default,
such Credit Party acknowledges that such Credit Party does not have any further
realistic opportunity to successfully reorganize such Credit Party’s financial
affairs in bankruptcy; and (d) any bankruptcy filing or acquiescence to any
bankruptcy filing by such Credit Party would, as to Lender, be in bad faith and
solely for the purpose of delaying Lender from enforcing its rights and
remedies. Accordingly, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, each Credit Party agrees that if
such Credit Party is the subject of any federal or state insolvency, bankruptcy,
receivership, dissolution, reorganization or similar proceedings, voluntary or
involuntary, under any present or future law or act, Lender shall be entitled to
the immediate and absolute lifting of any automatic stay as to the enforcement
of its remedies under the Loan Documents, and each Credit Party consents to the
immediate lifting of any such automatic stay, and will not contest or object to
any motion filed by Lender to lift such stay; and such Credit Party will not
seek and shall not be entitled to any extension of any period in the proceedings
during which only such Credit Party may propose a plan of reorganization or
liquidation, including specifically, but not limited to, the period specified by
Section 1121(b) of the United States Bankruptcy Code, as it may be amended from
time to time hereafter. Each Credit Party agrees that no injunctive relief
against Lender shall be sought under Section 105 or any other provision of Title
11 of the U.S. Code, as amended.

8.6 Post-Default Waiver of Collateral Disposition Rights. Borrower and each
other Credit Party hereby waive (a) any and all rights that it may have to
notification of disposition of collateral under Section 9-611 of the Uniform
Commercial Code; (b) any and all rights that it may have to require disposition
of collateral under Section 9-620(e) of the Uniform Commercial Code; and (c) any
and all rights that it may have to the right to redeem the Collateral under
Section 9-623 of the Uniform Commercial Code.

8.7 Descriptions not Limiting. The description of the Loan Documents contained
herein is for informational purposes only and shall not be deemed to limit,
imply or modify the terms or otherwise affect the Loan Documents. The
description in this Agreement of the specific rights of Lender shall not be
deemed to limit or exclude any other rights to which Lender may now be or may
hereafter become entitled to under the Loan Documents at law, in equity or
otherwise. The description in this Agreement of the Existing Defaults shall not
be to the exclusion of any other Defaults now existing or hereafter occurring
under the Loan Documents.

8.8 Construction. This Agreement and the other Loan Documents executed in
connection herewith have been entered into by parties who are experienced in
sophisticated and complex matters similar to the transactions contemplated
hereby and are being entered into by the parties in reliance upon the economic
and legal bargains contained herein and in such other Loan Documents and shall
be interpreted and construed in a fair and impartial manner without regard to
such factors as the party that prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party, but shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of all parties to this Agreement.

8.9 Certain Terms, References and Titles. Unless otherwise expressly provided or
the context may otherwise require: (a) the words “hereof”, “herein”, “hereunder”
and words of similar import, when used in this Agreement or any other Loan
Document, shall refer to this Agreement or such other Loan Document as a whole
and not to any particular provision hereof or thereof, (b) in the computation of
time periods from a specified date to a later specified date in any Loan
Document, the term “from” means “from and including” and the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including,” and the term “including” means “including without limitation”;
(c) the term “documents” means all writings, however evidenced and whether in
physical or electronic form, including all documents, instruments, agreements,
notices, demands, certificates, forms, financial statements, opinions and
reports; (d) the term “incur” means incur, create, make, issue, assume or
otherwise become directly or indirectly liable in respect of or responsible for,
in each case whether directly or indirectly, and the terms “incurrence” and
“incurred” and similar derivatives shall have correlative meanings; (e) the term
“sole” means “sole and absolute”; (f) Article, Section, subsection, clause,
Appendix, Exhibit, Schedule, and Table references in a Loan Document are to such
Loan Document; (g) references to any agreement or instrument includes all
exhibits, schedules,

 

7



--------------------------------------------------------------------------------

and appendices thereto and, unless Lender’s consent is required therefor but was
not obtained, any amendment, restatement, or supplement thereto; and
(h) references to any statute, law, ordinance, regulation or rule are to such
statute, law, ordinance, regulation or rule, as modified from time to time and
to any successor to any such statute, law, ordinance, regulation or rule, in
each case as in effect at the time any such reference is operative. Article,
Section, subsection, Appendix, Exhibit, Schedule and Table titles and other
divisions contained in any Loan Document are without substantive meaning or
content of any kind and are not a part of the agreement between the parties.
Unless otherwise expressly indicated, the meaning of any term defined (including
by reference) in any Loan Document shall be equally applicable to both the
singular and plural forms of such term.

8.10 Document Execution; Counterparts; E-Transmissions. This Agreement and the
other Loan Documents may be executed in any number of counterparts and by
different parties in separate counterparts, each of which, when so executed,
shall be deemed to be an original and all of which, taken together, shall
constitute one and the same agreement. Signature pages may be detached from
multiple separate counterparts and attached to a single counterpart. Except as
otherwise expressly provided in any Loan Document, the E-Transmission of an
executed signature page (by E-Signature or otherwise) to this Agreement or any
other Loan Document shall be as effective as delivery of a manually executed
counterpart thereof. The Parties may (but are not required to) transmit or
otherwise make or communicate any Loan Document as an E-Transmission, except
that the Credit Parties shall deliver, as a further condition to Closing, live
pen and ink signatures for those Loan Documents to be delivered on or before
Closing, that Lender, in its sole discretion, designates as requiring such live
signatures. From time to time after Closing, each Credit Party agrees to deliver
to Lender, upon Lender’s request, a live pen and ink signature page for any Loan
Document. Where this Agreement or any other Loan Document, including any
executed signature pages, is communicated by E-Transmission: (a) this Agreement,
such other Loan Document and such signature pages shall conclusively be deemed
sufficient to satisfy any requirement for a “writing,” “authentication,”
“signature,” or “original” pursuant to any Loan Document or Applicable Law and
shall be admissible as an original in any legal proceeding arising out of or
relating to this Agreement or any of the other Loan Documents; and (b) each such
E-Transmission shall have the same legal effect as a live pen and ink signed
paper original. Neither Lender nor any Credit Party shall contest the validity
or enforceability of this Agreement, or such other Loan Document, on the basis
that this Agreement, such other Loan Document, or one or more signatures hereto
or thereto were the subject of an E-Transmission or executed by an E-Signature;
provided, however, that nothing herein shall limit a party’s right to contest
whether this Agreement or such other Loan Document has been altered after
E-Transmission or whether the E-Transmission was delivered to an appropriate
representative of Lender. “E-Transmission” means the communication of any
document, including signature pages, by e-mail or any system used to receive or
transmit faxes electronically. “E-Signature” means the process of attaching to
or logically associating with an E-Transmission an electronic symbol,
encryption, digital signature or process (including the name or an abbreviation
of the name of the party transmitting the E-Transmission) with the intent to
sign, authenticate or accept such E-Transmission.

8.11 Entire Agreement; Further Assurances. The Loan Documents contain the entire
understanding and agreement of the Credit Parties and Lender in respect of the
Loan and supersede all prior representations, warranties, agreements and
understandings. No course of dealing between any Credit Party or Affiliate of a
Credit Party, and Lender shall be effective to amend, modify or discharge any
provision of the Loan Documents. Each Credit Party shall execute, acknowledge
(as appropriate) and deliver to Lender such additional agreements, documents and
instruments as Lender reasonably requires to carry out the intent of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

8



--------------------------------------------------------------------------------

Executed and effective as of the date first set forth above.

 

LENDER: GE FRANCHISE FINANCE COMMERCIAL LLC, a Delaware limited liability
company By:  

/s/ Robert Sember

Name:  

Robert Sember

Its Authorized Signatory GE CAPITAL COMMERCIAL OF UTAH LLC, a Delaware limited
liability company By:  

/s/ Robert Sember

Name:  

Robert Sember

Its Authorized Signatory

 

Address for Notices:

8377 East Hartford Drive

Suite 200

Scottsdale, Arizona 85255

Attention: Collateral Management

 

9



--------------------------------------------------------------------------------

BORROWER: SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership By:  
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust, its
General Partner   By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Its:   President SPPR – SOUTH BEND, LLC, a Delaware
limited liability company By:   SUPERTEL LIMITED PARTNERSHIP, a Virginia limited
partnership, its Manager   By:   SUPERTEL HOSPITALITY REIT TRUST, a Maryland
real estate investment trust, its General Partner     By:  

/s/ Kelly A. Walters

    Name:   Kelly A. Walters     Its:   President

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200

Norfolk, Nebraska 68701

Attention: Chief Financial Officer

 

10



--------------------------------------------------------------------------------

GUARANTOR: SUPERTEL HOSPITALITY, INC., a Virginia corporation By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President SUPERTEL HOSPITALITY REIT TRUST,
a Maryland real estate investment trust By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President SUPERTEL LIMITED PARTNERSHIP,
a Virginia limited partnership By:   SUPERTEL HOSPITALITY REIT TRUST, a Maryland
real estate investment trust, its General Partner   By:  

/s/ Kelly A. Walters

  Name:   Kelly A. Walters   Its:   President

Address for Notices:

1800 W. Pasewalk Avenue, Suite 200

Norfolk, Nebraska 68701

Attention: Chief Financial Officer

 

11



--------------------------------------------------------------------------------

APPENDIX A

DEFINED TERMS

“Affiliate” means, with respect to a Person, each officer, director, manager,
general partner, or co-venturer of such Person and any other Person that
directly or indirectly Controls, is Controlled by, or is under common Control
with, such Person.

“Business Day” means any day of the year that is not a Saturday, Sunday or a day
on which banks are required or authorized to close in Salt Lake City, Utah;
Phoenix, Arizona; or New York, New York.

“Electronic Transmission” means each document, instruction, authorization,
information or other communication transmitted, posted or otherwise made or
communicated by e-mail or any system used to receive or transmit faxes
electronically.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest, including purchase money security interests, and any other preference,
priority or preferential arrangement of any kind or nature whatsoever, including
any conditional sale contract or other title retention agreement, the interest
of a lessor under a capital lease and any synthetic or other financing lease
having substantially the same economic effect as any of the foregoing.

“Loan Documents” means each Loan Agreement, together with all other documents
and instruments now or in the future executed and delivered by Borrower or any
other Credit Party to Lender in connection with the Loans, including this
Agreement and all promissory notes, guaranties, mortgages and deeds of trust,
security agreements, and other documents or instruments now or hereafter
evidencing, guaranteeing, or securing any of the Loans, with references in the
Loan Documents to any particular Loan Document to mean such Loan Document, as it
may be amended, restated, supplemented, extended or renewed from time to time.
Each Exhibit, Schedule, Table or Appendix attached to a Loan Document is an
integral part of such Loan Document, the same as if set forth in full in the
body thereof.

“Obligations” means, with respect to any Credit Party, all amounts, obligations,
liabilities, covenants and duties of every type and description (including for
the payment of money), owing by such Credit Party to Lender or any of its
Affiliates arising out of, under, or in connection with any Loan Document or any
Related Agreement, whether direct or indirect, absolute or contingent, due or to
become due, liquidated or not, now existing or hereafter arising, however
acquired, and whether or not evidenced by any instrument.

“Person” means any individual, partnership, corporation, business trust, public
benefit corporation, joint stock company, estate, association, firm, enterprise,
trust, limited liability company, unincorporated association, joint venture and
any other entity or Government Authority.

“Related Agreement” means each agreement, document, and instrument, other than
the Loan Documents, now or hereafter existing between, or by, any Credit Party
or Affiliate of a Credit Party (including as a successor in interest) and, or
for the benefit of, Lender or any Lender Affiliate (including, in each case, as
a successor in interest), as any such agreement, document, or instrument may be
amended, restated, supplemented, extended or renewed from time to time.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person;
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature; and (c) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.



--------------------------------------------------------------------------------

EXHIBIT A

LOAN SCHEDULE

 

     

Borrower, guarantor or other credit party (collectively, the “Borrower”)

  

Loan Contract
No. (collectively,
the “Loan”)

  

Lender

Loan 1   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000431562    GE Capital Commercial of Utah, LLC Loan 2   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000431830    GE Franchise Finance Commercial LLC Loan 3   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000432039    GE Capital Commercial of Utah, LLC Loan 4   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000432169    GE Franchise Finance Commercial LLC Loan 5   

Borrower: South Bend, LLC

Guarantors: Supertel LP, Supertel REIT and Supertel Hospitality

   000435130    GE Franchise Finance Commercial LLC Loan 6   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000435126    GE Capital Commercial of Utah, LLC Loan 7   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000435127    GE Capital Commercial of Utah, LLC Loan 8   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000435128    GE Capital Commercial of Utah, LLC Loan 9   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000435129    GE Capital Commercial of Utah, LLC Loan 10   

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   000435397    GE Capital Commercial of Utah, LLC



--------------------------------------------------------------------------------

EXHIBIT B

NEW BORROWER COLLATERAL

 

1. Comfort Inn Beacon Marina, 255 Lore Road, Solomons, Calvert County, Maryland
20688.

 

2. Comfort Inn Harlan, 2608 South US Highway 421, Harlan, Harlan County,
Kentucky 40831.

 

ASSET#

  

Address

   City    State    Zip 070251    255 Lore Road    Solomons    MD    20688
070252    2608 South US Highway 421    Harlan    KY    40831